Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 10/14/2020. In virtue of this communication, claims 1-28 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the priority documents received on 10/14/2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/14/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
The drawings submitted on 10/14/2020 are accepted as part of the formal application.




Claim Objections
Claims 4 and 11 objected to because of the following informalities: 

Regarding claim 4,
The recitation “feed the first set of radiating elements” in lines 5-6 is confusing. It would be “feeds the first set of radiating elements”. Appropriate correction is required.
The recitation “feed the second set of radiating elements” in line 6 is confusing. It would be “feeds the second set of radiating elements”. Appropriate correction is required.

Regarding claim 11,
The recitation “the number of radiating elements” in line 2 does not have an antecedent basis. It would be “a number of radiating elements”. Appropriate correction is required.
The recitation “the number of radiating elements” in line 3 does not have an antecedent basis. It would be “a number of radiating elements”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20120280874), hereinafter Kim.



Regarding claim 1,
Kim discloses a multi-band base station antenna (a base station antenna, Fig 1b) comprising:
a linear array (a linear array AR, Fig 1b) comprising a plurality of radiating elements (a plurality of radiation element 43 and 47, Fig 1b) arranged in a vertical direction (in x-direction, Fig 1b), wherein the plurality of radiating elements comprise a first set of radiating elements (a set of radiation elements 43, Fig 1b) and a second set of radiating elements (a set of radiation elements 47, Fig 1b), the first set of radiating elements comprises one or more of the plurality of radiating elements, and the second set of radiating elements comprises one or more of the radiating elements in the plurality of radiating elements that are not part of the first set of radiating elements (Fig 1b).
Kim does not explicitly teach the first set of radiating elements operates in both a first frequency band and a second frequency band that is different from the first frequency band; the second set of radiating elements operates in the first frequency band but not in the second frequency band.
	However, Kim teaches the base station antenna is capable of increasing cell capacity by modifying the antenna configuration in response to wave propagation environment and subscriber distribution (paragraph [0008]). This teaching is result effect in order to reflect the condition of communication environments in real time (paragraph [0009]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first set of radiating elements operating in both a first frequency band and a second frequency band being different from the first frequency band, a second set of radiating elements operating in the first frequency band but not in the second frequency band in Kim, in order to provide a base station antenna having the most effective capacity increase.

[AltContent: arrow][AltContent: textbox (x)][AltContent: textbox (Kim (US 20120280874))]                 
    PNG
    media_image1.png
    757
    496
    media_image1.png
    Greyscale




Regarding claim 2,
Kim as modified discloses the claimed invention, as discussed in claim 1.
Kim teaches the first set of radiating elements (a set of radiation elements 65 and 67, Fig 7a) includes a first radiating element (a radiation element 651, Fig 7a) and a second radiating element (a radiation element 671, Fig 7a), the second set of radiating elements (a set of radiation elements 63, Fig 7a) includes a third radiating element (a radiation element 631, Fig 7a), and the third radiating element is arranged between the first radiating element and the second radiating element in the vertical direction (Fig 7a).
Kim does not explicitly teach the first frequency band is higher than the second frequency band.
However, Kim teaches the base station antenna according to the second embodiment of the present invention has a considerable merit when a 2G (or 3G) communication service is still provided and a 4G network is newly constructed in a co-siting manner (paragraph [0057]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first frequency band being higher than a second frequency band in Kim as modified, in order to provide a base station antenna having the most effective capacity increase.

[AltContent: arrow][AltContent: textbox (631)][AltContent: arrow][AltContent: textbox (671)][AltContent: arrow][AltContent: textbox (651)][AltContent: textbox (Kim (US 20120280874))]    
    PNG
    media_image2.png
    404
    564
    media_image2.png
    Greyscale


Regarding claim 3,
Kim as modified discloses the claimed invention, as discussed in claim 1.
Kim teaches at least one of the radiating elements (a radiation element 631, Fig 7a) in the second set of radiating elements (a set of radiation elements 63, Fig 7a) is arranged above (a set of radiation elements 65 and 67, Fig 7a) and/or below all of the radiating elements in the first set of radiating elements in the vertical direction.

Regarding claim 8,
Kim as modified discloses the claimed invention, as discussed in claim 1.
Kim does not explicitly teach a structure of a radiating element in the first set of radiating elements is the same as that of a radiating element in the second set of radiating elements.
However, Kim teaches beam patterns of a set of radiation elements 43 and a set of radiation elements 47 are nearly the same.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a structure of a radiating element in a first set of radiating elements being the same as that of a radiating element in a second set of radiating elements in Kim as modified, in order to provide a base station antenna having the most effective capacity increase.

Regarding claim 9,
Kim as modified discloses the claimed invention, as discussed in claim 1.
Kim does not explicitly teach a radiating element in the first set of radiating elements includes a first radiator that is configured to transmit and receive a signal within the first frequency band and a parasitic second radiator that is configured to transmit and receive a signal within the second frequency band; and a radiating element in the second set of radiating elements includes a first radiator that is configured to transmit and receive a signal within the first frequency band but does not include a second radiator that is configured to transmit and receive a signal within the second frequency band.
However, Kim teaches the base station antenna is capable of increasing cell capacity by modifying the antenna configuration in response to wave propagation environment and subscriber distribution (paragraph [0008]). This teaching is result effect in order to reflect the condition of communication environments in real time (paragraph [0009]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a radiating element in a first set of radiating elements including a first radiator being configured to transmit and receive a signal within a first frequency band and a parasitic second radiator being configured to transmit and receive a signal within a second frequency band, and a radiating element in a second set of radiating elements including a first radiator being configured to transmit and receive a signal within the first frequency band but does not include a second radiator being configured to transmit and receive a signal within the second frequency band in Kim as modified, in order to provide a base station antenna having the most effective capacity increase.
Regarding claim 11,
Kim as modified discloses the claimed invention, as discussed in claim 1.
Kim does not explicitly teach the number of radiating elements in the first set of radiating elements is greater than the number of radiating elements in the second set of radiating elements.
However, Kim teaches the base station antenna is capable of increasing cell capacity by modifying the antenna configuration in response to wave propagation environment and subscriber distribution (paragraph [0008]). This teaching is result effect in order to reflect the condition of communication environments in real time (paragraph [0009]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a number of radiating elements in a first set of radiating elements being greater than a number of radiating elements in a second set of radiating elements in Kim as modified, in order to provide a base station antenna having the most effective capacity increase.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20120280874), hereinafter Kim, in view of Schadler et al (US 20120077504), hereinafter Schadler.

Regarding claim 4,
Kim as modified discloses the claimed invention, as discussed in claim 1.
Kim does not teach a feed assembly that feeds the plurality of radiating elements in the linear array, wherein the feed assembly is configured to receive a combined signal that comprises a signal within the first frequency band and a signal within the second frequency band, feed the first set of radiating elements with a first portion of the combined signal, and feed the second set of radiating elements with a second portion of the combined signal, wherein the first portion of the combined signal comprises a first component of the signal within the first frequency band and a first component of the signal within the second frequency band; and the second portion of the combined signal comprises a second component of the signal within the first frequency band but not any component of the signal within the second frequency band.
However, Schadler teaches a multi-band base station antenna (a phased-array antenna panel 100, Fig 7A) comprising:
a linear array (a linear array AR100, Fig 7A) comprising a plurality of radiating elements (a plurality of crossed dipole radiators 120, Fig 7A), wherein the plurality of radiating elements comprising a first set of radiating elements (a sub-array AR1001, Fig 7A) and a second set of radiating elements (a sub-array AR1002, Fig 7A)
a feed assembly (a feed assembly ASSBLY100 includes signal feed lines 320 and 322, signal splitters 310 and 312, and cable connectors 142, 144, 146 and 148, Fig 10) that feeds the plurality of radiating elements in the linear array.
Schadler does not explicitly teach the feed assembly is configured to receive a combined signal that comprises a signal within the first frequency band and a signal within the second frequency band, feed the first set of radiating elements with a first portion of the combined signal, and feed the second set of radiating elements with a second portion of the combined signal, wherein the first portion of the combined signal comprises a first component of the signal within the first frequency band and a first component of the signal within the second frequency band; and the second portion of the combined signal comprises a second component of the signal within the first frequency band but not any component of the signal within the second frequency band.
However, Schadler teaches the vertically-arranged radiators are grouped into a first subsector that operates at a first frequency, and a second subsector that operates at a second frequency that is different than the first frequency (paragraph [0010]), and a pair of diplexer/filters 70 of a stack 60 (Fig 11D).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a feed assembly feeding a plurality of radiating elements in a linear array, wherein the feed assembly configured to receive a combined signal comprising a signal within a first frequency band and a signal within a second frequency band, feeding a first set of radiating elements with a first portion of the combined signal, and feeding a second set of radiating elements with a second portion of the combined signal, wherein the first portion of the combined signal comprises a first component of the signal within the first frequency band and a first component of the signal within the second frequency band; and the second portion of the combined signal comprises a second component of the signal within the first frequency band but not any component of the signal within the second frequency band in Kim as modified, as taught by Schadler, in order to provide a base station antenna which significantly reduces the number of conventional base station site-equivalents, while reducing operating expenses.
[AltContent: arrow][AltContent: textbox (AR1004)][AltContent: textbox (AR1003)][AltContent: arrow][AltContent: arrow][AltContent: textbox (AR1002)][AltContent: arrow][AltContent: textbox (AR1001)][AltContent: arrow][AltContent: textbox (AR100)][AltContent: textbox (Schadler (US 20120077504))]
    PNG
    media_image3.png
    704
    553
    media_image3.png
    Greyscale


[AltContent: arrow][AltContent: textbox (ASSBLY100)][AltContent: textbox (Schadler (US 20120077504))]
    PNG
    media_image4.png
    777
    645
    media_image4.png
    Greyscale





Regarding claim 13,
Kim as modified discloses the claimed invention, as discussed in claim 1.
Kim does not teach the linear array is a first linear array, and the multi-band base station antenna further comprises second to fourth linear arrays whose configurations are the same as that of the first linear array, wherein the first linear array is positioned substantially opposite the third linear array and the second linear array is positioned substantially opposite the fourth linear array.
	However, Schadler teaches a base station antenna (a BTS antenna 14, Fig 15) comprises a first (a plurality of vertically-arrayed radiators 181, Fig 15) and second to fourth linear arrays (a plurality of vertically-arrayed radiators 182 to a plurality of vertically-arrayed radiators 184 Fig 15) whose configurations are the same as that of the first linear array, wherein the first linear array is positioned substantially opposite the third linear array and the second linear array is positioned substantially opposite the fourth linear array (Fig 15).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a linear array being a first linear array, and a multi-band base station antenna comprising second to fourth linear arrays whose configurations being the same as that of the first linear array, wherein the first linear array being positioned substantially opposite the third linear array and the second linear array being positioned substantially opposite the fourth linear array in Kim as modified, as taught by Schadler, in order to provide a base station antenna which significantly reduces the number of conventional base station site-equivalents, while reducing operating expenses.

[AltContent: arrow][AltContent: textbox (184)][AltContent: arrow][AltContent: textbox (183)][AltContent: textbox (182)][AltContent: arrow][AltContent: arrow][AltContent: textbox (181)][AltContent: textbox (Schadler (US 20120077504))]
    PNG
    media_image5.png
    611
    630
    media_image5.png
    Greyscale

Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Schadler et al (US 20120077504), hereinafter Schadler.

Regarding claim 23,
Schadler discloses a multi-band base station antenna (a phased-array antenna panel 100, Fig 7A), comprising:
a linear array (a linear array AR100, Fig 7A) that includes a plurality of radiating elements (a plurality of crossed dipole radiators 120, Fig 7A), the radiating elements configured as a plurality of sub-arrays (a plurality of sub-arrays AR1001, AR1002, AR1003, and AR1004, Fig 7A), each sub-array including at least one of the radiating elements (Fig 7A);
a feed assembly (a feed assembly FASSBLY100 includes signal feed lines 320 and 322, signal splitters 310 and 312, and cable connectors 142, 144, 146 and 148, Fig 10).
Schadler does not explicitly teach the feed assembly having an input that is configured to receive a first radio frequency (“RF”) signal that is within a first frequency band and a second RF signal that is within a second frequency band, a plurality of outputs, and a plurality of feed paths that connect the input to the respective outputs, wherein each output is coupled to a respective one of the plurality of sub-arrays, wherein at least one, but less than all, of the feed paths includes a filter that is configured to block RF signals in the second frequency band.
	However, Schadler teaches the vertically-arranged radiators are grouped into a first subsector that operates at a first frequency, and a second subsector that operates at a second frequency that is different than the first frequency (paragraph [0010]), and a pair of diplexer/filters 70 of a stack 60 (Fig 11D).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a feed assembly having an input being configured to receive a first radio frequency (“RF”) signal within a first frequency band and a second RF signal within a second frequency band, a plurality of outputs, and a plurality of feed paths connecting the input to the respective outputs, wherein each output coupled to a respective one of a plurality of sub-arrays, wherein at least one, but less than all, of the feed paths includes a filter configured to block RF signals in the second frequency band in Schadler, in order to provide a base station antenna which significantly reduces the number of conventional base station site-equivalents, while reducing operating expenses.

Regarding claim 24,
Schadler as modified discloses the claimed invention, as discussed in claim 23.
Schadler teaches each of the radiating elements has the same structure (Fig 7A).

Regarding claim 25,
Schadler as modified discloses the claimed invention, as discussed in claim 23.
Schadler does not explicitly teach the first frequency band is at higher frequencies than the second frequency band, and wherein a first of the feed paths that includes the filter is coupled to a first of the sub-arrays that is between second and third of the sub-arrays of radiating elements that are coupled to respective second and third feed paths that do not include any filter. 
However, Schadler teaches the vertically-arranged radiators are grouped into a first subsector that operates at a first frequency, and a second subsector that operates at a second frequency that is different than the first frequency (paragraph [0010]), and a pair of diplexer/filters 70 of a stack 60 (Fig 11D). Schadler teaches a second (a sub-array AR1002, Fig 7A) and a third (a sub-array AR1003, Fig 7A) of the sub-arrays of radiating elements
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first frequency band being at higher frequencies than a second frequency band, and wherein a first of feed paths including a filter coupled to a first of sub-arrays being between second and third of the sub-arrays of radiating elements coupled to respective second and third feed paths not including any filter in Schadler as modified, in order to provide a base station antenna which significantly reduces the number of conventional base station site-equivalents, while reducing operating expenses.

Regarding claim 26,
Schadler discloses a multi-band base station antenna, comprising:
a dual-band linear array of radiating elements (a linear array AR100 of a plurality of crossed dipole radiators 120, Fig 7A) that is configured to operate in a first frequency band and in a second frequency band (paragraph 0051]),
a feed assembly (a feed assembly FASSBLY100 includes signal feed lines 320 and 322, signal splitters 310 and 312, and cable connectors 142, 144, 146 and 148, Fig 10)
Schadler does not explicitly teach the feed assembly is configured to feed radio frequency (“RF”) signals in the first frequency band and in the second frequency band to a first subset of the radiating elements in the dual-band linear array and to only feed RF signals in the first frequency band to a second sub-set of the radiating elements in the dual-band linear array.
However, Schadler teaches the vertically-arranged radiators are grouped into a first subsector that operates at a first frequency, and a second subsector that operates at a second frequency that is different than the first frequency (paragraph [0010]). Schadler teaches a first subset of the radiating elements (a sub-array AR1001, Fig 7A) and a second sub-set of the radiating elements (a sub-array AR1002, Fig 7A).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a feed assembly being configured to feed radio frequency (“RF”) signals in a first frequency band and in a second frequency band to a first subset of radiating elements in a dual-band linear array and to only feed RF signals in the first frequency band to a second sub-set of the radiating elements in the dual-band linear array in Schadler, in order to provide a base station antenna which significantly reduces the number of conventional base station site-equivalents, while reducing operating expenses.

Regarding claim 27,
Schadler as modified discloses the claimed invention, as discussed in claim 26.
Schadler does not explicitly teach an average vertical spacing between the radiating elements in the dual-band linear array that transmit RF signals in the first frequency band is different than an average vertical spacing between the radiating elements in the dual-band linear array that transmit RF signals in the second frequency band.
However, Schadler teaches the two side antenna panels 18 and the center antenna panel 18 having beams 1301 with substantially the same coverage area. However, FIG. 13 also shows that the beam squint results in the beams 1301 of the two side antenna panels 18 having side lobes 1302.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an average vertical spacing between radiating elements in a dual-band linear array transmitting RF signals in a first frequency band being different than an average vertical spacing between radiating elements in the dual-band linear array transmitting RF signals in a second frequency band in Schadler as modified, in order to provide a base station antenna which significantly reduces the number of conventional base station site-equivalents, while reducing operating expenses.

Allowable Subject Matter
Claims 5-7, 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, prior art of record or most closely prior art fails to disclose, “the feed assembly comprises: a signal input configured to receive the combined signal; a first output coupled to the first set of radiating elements; a second output coupled to the second set of radiating elements; a first path coupled between the signal input and the first output and configured to pass the first portion of the combined signal to the first output; and a second path coupled between the signal input and the second output and configured to pass the second portion of the combined signal to the second output”.
Dependent claim 6 considered to be allowable by virtue of its dependencies on claim 5.
Regarding claim 7, prior art of record or most closely prior art fails to disclose, “a feed network configured to generate the combined signal, the feed network comprising: a first input configured to receive the signal within the first frequency band; a second input configured to receive the signal within the second frequency band; a signal output configured to output the combined signal; and a diplexer that couples the first and second inputs to the signal output and is configured to combine the signal within the first frequency band and the signal within the second frequency band so as to generate the combined signal, wherein the signal input of the feed assembly is coupled to the signal output of the feed network”.
Regarding claim 14, prior art of record or most closely prior art fails to disclose, “first to fourth feed assemblies that respectively feed radiating elements in the respective first to fourth linear arrays, each of the first to fourth feed assemblies being configured to: receive a respective combined signal that comprises a signal within the first frequency band and a signal within the second frequency band; feed the first set of radiating elements in the respective linear array with a first portion of the combined signal; and feed the second set of radiating elements in the respective linear array with a second portion of the combined signal, wherein the first portion of the combined signal comprises a first component of the signal within the first frequency band and a first component of the signal within the second frequency band; and the second portion of the combined signal comprises a second component of the signal within the first frequency band but not any component of the signal within the second frequency band”.
Dependent claim 15-18 are considered to be allowable by virtue of their dependencies on claim 14.


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845